Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 1 of 11 PageID #: 1580



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  BIOGEN INTERNATIONAL GMBH and )
  BIOGEN MA INC.,               )
                                )
                  Plaintiffs,   )
                                )
            v.                  ) Civil Action No.: 17-cv-00116-IMK
                                )
  MYLAN PHARMACEUTICALS INC.,   )
                                )
                  Defendant.    )
                                )
                                )



                                     JOINT STATUS REPORT

         Plaintiffs Biogen International GmbH and Biogen MA Inc. (“Biogen”) and Defendant

  Mylan Pharmaceuticals Inc. (“Mylan”), by their undersigned attorneys, respectfully submit this

  Status Report as required by the Court’s Order to File Status Report, entered October 3, 2018.

  (See D.I. 129).

  I.     JOINT CASE STATUS SUMMARY

         Biogen instituted this action against Mylan on June 30, 2017, alleging infringement of

  U.S. Patent Nos. 6,509,376 (“the ’376 patent”), 7,320,999 (“the ’999 patent”), 7,619,001

  (“the ’001 patent”), 7,803,840 (“the ’840 patent”), 8,759,393 (“the ’393 patent”) and 8,399,514

  (“the ’514 patent”), after receiving notice from Mylan that it had filed Abbreviated New Drug

  Application (“ANDA”) No. 210531 seeking approval for a generic version of Tecfidera®. (D.I.

  1.)

         Biogen has served initial infringement contentions, and Mylan has served initial

  invalidity contentions, as well as first amended invalidity contentions.

                                                   1
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 2 of 11 PageID #: 1581



          The parties have completed claim construction proceedings, in which they stipulated to

  several constructions. D.I. 102.

          The parties extended, with approval from the Court, the due date for the substantial

  completion of document production from July 30, 2018 to September 14, 2018 and the close of

  fact discovery from October 1, 2018 to October 31, 2018. (See D.I. 111, 118.). Fact discovery

  is therefore scheduled to close on October 31, 2018. D.I. 118.

          On July 13, 2018, Mylan filed a Petition before the United States Patent Trials and

  Appeal Board (“PTAB”) seeking inter partes review (“IPR”) of Biogen’s ’514 patent. Biogen’s

  Patent Owner’s Preliminary Response is due on November 8, 2018, and pursuant to the PTAB’s

  statutorily mandated deadlines, the PTAB will issue its decision as to whether to institute

  Mylan’s IPR petition by February 8, 2019.

  II.     PARTIES SEPARATE STATEMENTS REGARDING STATUS AND ISSUES

          A.      BIOGEN SEEKS COORDINATION OF DEPOSITIONS BETWEEN
                  MYLAN AND THE DELAWARE DEFENDANTS

          Biogen simultaneously filed twenty-five related Hatch-Waxman actions in the District

  Court for the District of Delaware (the “Delaware actions”).1 The Delaware actions have all


  1
    Biogen International GmbH and Biogen MA Inc. v. Amneal Pharmaceuticals LLC, C.A. No. 17-cv-823
  (D. Del., filed June 26, 2017); Biogen International GmbH and Biogen MA Inc. v. Aurobindo Pharma
  U.S.A., Inc. and Aurobindo Pharma USA LLC, C.A. No. 17-cv-824 (D. Del., filed June 26, 2017); Biogen
  International GmbH and Biogen MA Inc. v. Hetero USA Inc., Hetero Labs Limited Unit-III and Hetero
  Labs Limited, C.A. No. 17-cv-825 (D. Del., filed June 26, 2017); Biogen MA Inc. v. Impax Laboratories,
  Inc., C.A. No. 17-cv-826 (D. Del., filed June 26, 2017); Biogen MA Inc. v. Prinston Pharmaceutical Inc.,
  C.A. No. 17-cv-827 (D. Del., filed June 26, 2017); Biogen MA Inc. v. Slayback Pharma LLC and
  Slayback Pharma India LLP, C.A. No. 17-cv-828 (D. Del., filed June 26, 2017); Biogen International
  GmbH and Biogen MA Inc. v. Teva Pharmaceuticals USA, Inc., C.A. No. 17-cv-829 (D. Del., filed June
  26, 2017); Biogen MA Inc. v. MSN Laboratories Private Ltd. and MSN Pharmaceuticals Inc., C.A. No.
  17-cv-845 (D. Del., filed June 28, 2017); Biogen MA Inc. v. Graviti Pharmaceuticals Pvt. Ltd. and
  Graviti Pharmaceuticals Inc., C.A. No. 17-cv-846 (D. Del., filed June 28, 2017); Biogen MA Inc. v.
  Shilpa Medicare Limited, C.A. No. 17-cv-847 (D. Del., filed June 28, 2017); Biogen MA Inc. v. Sun
  Pharma Global FZE, C.A. No. 17-cv-848 (D. Del., filed June 28, 2017); Biogen MA Inc. v. Windlas
  Healthcare, Pvt. Ltd., C.A. No. 17-cv-849 (D. Del., filed June 28, 2017); Biogen International GmbH and
  Biogen MA Inc. v. Alkem Laboratories Ltd. and S&B Pharma, Inc., C.A. No. 17-cv-850 (D. Del., filed

                                                     2
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 3 of 11 PageID #: 1582



  been assigned to Chief Judge Stark and have been consolidated. Substantial completion of

  document production in the Delaware actions was concluded on September 28, 2018. As of the

  filing of this Joint Status Report, the actions involving nine Defendants in the Delaware actions

  have been stayed and there are thirteen Defendants currently actively litigating the action.

           As Biogen addressed during the November 1, 2017, Scheduling Conference (D.I. 55 at 7-

  8), and again during the January 22, 2018 Status Conference (D.I. 71 at 14-15), Biogen believes

  that coordination of depositions between Mylan and the Defendants in the Delaware actions is

  warranted to minimize any inconvenience to witnesses, many of whom are not employed by

  Biogen, and to conserve the parties’ resources.        This Court previously commented on the

  appropriateness of coordinating depositions between the two actions. (See D.I. 55 at 16:21-

  17:4.)

           To this end, Biogen sent a letter to Mylan and the Defendants in the Delaware action on

  October 5, 2018, explaining that “coordination of depositions is the most efficient and least

  inconvenient means for Defendants to obtain the information they seek from these individuals.


  June 28, 2017); Biogen International GmbH and Biogen MA Inc. v. Cipla Limited and Cipla USA Inc.,
  C.A. No. 17-cv-851 (D. Del., filed June 28, 2017); Biogen International GmbH and Biogen MA Inc. v.
  Glenmark Pharmaceuticals Limited and Glenmark Pharmaceuticals Inc., USA, C.A. No. 17-cv-852 (D.
  Del., filed June 28, 2017); Biogen International GmbH and Biogen MA Inc. v. Lupin Atlantis Holdings
  SA and Lupin Inc., C.A. No. 17-cv-853 (D. Del., filed June 28, 2017); Biogen International GmbH and
  Biogen MA Inc. v. Torrent Pharmaceuticals Ltd. and Torrent Pharma Inc., C.A. No. 17-cv-854 (D. Del.,
  filed June 28, 2017); Biogen International GmbH and Biogen MA Inc. v. Pharmathen S.A., C.A. No. 17-
  cv-855 (D. Del., filed June 28, 2017); Biogen International GmbH and Biogen MA Inc. v. TWi
  Pharmaceuticals, Inc. and TWi Pharmaceuticals USA, Inc., C.A. No. 17-cv-856 (D. Del., filed June 28,
  2017); Biogen International GmbH and Biogen MA Inc. v. Macleods Pharmaceuticals, Ltd. and Macleods
  Pharma USA, Inc., C.A. No. 17-cv-857 (D. Del., filed June 28, 2017); Biogen International GmbH and
  Biogen MA Inc. v. Accord Healthcare Inc., C.A. No. 17-cv-872 (D. Del., filed June 30, 2017); Biogen
  International GmbH and Biogen MA Inc. v. Par Pharmaceutical, Inc., C.A. No. 17-cv-873 (D. Del., filed
  June 30, 2017); Biogen International GmbH and Biogen MA Inc. v. Sandoz Inc., C.A. No. 17-cv-874 (D.
  Del., filed June 30, 2017); Biogen International GmbH and Biogen MA Inc. v. Sawai USA, Inc. and Sawai
  Pharmaceutical Co., Ltd., C.A. No. 17-cv-875 (D. Del., filed June 30, 2017); Biogen International GmbH
  and Biogen MA Inc. v. Zydus Pharmaceuticals (USA) Inc., C.A. No. 17-cv-954 (D. Del., filed July 14,
  2017).


                                                    3
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 4 of 11 PageID #: 1583



  Moreover, and as you are aware, the named inventors of the asserted patents are not Biogen

  employees and while they are willing to cooperate in appearing for a deposition, Biogen does not

  control their schedules. As such, Biogen seeks Defendants’ cooperation in coordinating their

  efforts in depositions.”   (Ex. A.)   Mylan, as indicated below, expressed a willingness to

  coordinate depositions with the Defendants in Delaware, with the condition that such depositions

  be completed by the end of November. (Ex. B.) While the Defendants in Delaware contend this

  issue was never before raised, they are incorrect, as deposition coordination was discuss during

  the parties’ meet-and-confers addressing the Delaware schedule. Nonetheless, the Defendants in

  Delaware expressed a willingness to coordinate depositions with Mylan if they were to begin in

  January 2019. (Ex. C at 2.) In response, on October 12, 2018, Biogen sent a letter to Mylan and

  the Defendants in Delaware seeking a compromise, stating: “To compromise, and minimize the

  burden on witnesses, Biogen requests that depositions of non-Biogen employees, including

  inventors, are scheduled so they are completed by the end of December 2018. This would

  provide Delaware Defendants additional time to review documents, while at the same time not

  significantly altering the West Virginia schedule.” (Ex. D.) Completing depositions by the end

  of December will require a modest extension of the expert discovery schedule, but sufficient

  time exists within the schedule such that the February 2020 trial date will not need to be moved.

         Biogen believes that coordination of depositions of non-Biogen employees, including

  inventors, will be more convenient for the witnesses, avoid duplicative discovery, and minimize

  costs to the parties. Further, Biogen is in contact with each of the witnesses noticed by Mylan

  and is working to obtain dates for their depositions. Several of these witnesses are not, or no

  longer, Biogen employees and thus Biogen cannot dictate their schedule. Biogen, however, is

  coordinating with non-Biogen employees who live outside the U.S. to travel to the U.S. for their



                                                  4
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 5 of 11 PageID #: 1584



  depositions such that Mylan and the Delaware Defendants do not need to travel internationally.

  And while Mylan has issued notices of intent to subpoena two witnesses, Biogen is in contact

  with those witnesses and believes that a subpoena will not be needed. Biogen will continue to

  work with Mylan and the Delaware Defendants on this issue and will provide an update to the

  Court during the October 19, 2018 Status Conference.

         The current Scheduling Order contemplates 7 hours of deposition time for all fact

  witnesses, including inventors. (See D.I. 56 at ¶9.) To accommodate coordination, Biogen has

  offered to enlarge the time period for each deposition, providing Mylan and the Delaware

  Defendants 11 hours of deposition time for each inventor and 8 hours of deposition time for each

  fact witness.

         With respect to Patent Term Extension (“PTE”), Biogen received four Notices of Final

  Determinations from the PTO on September 26, 2018, and must elect a single patent it will select

  for PTE within 30 days of that date. Biogen will make such an election within that time frame.

  Biogen believes that once election is made, it will be able to come to an agreement with Mylan

  as to the disposition of the three patents not selected for PTE and Court intervention is not

  needed at this time.

         B.       MYLAN’S STATEMENT OF STATUS AND ISSUES

         Mylan has for many weeks been seeking to take depositions and conclude fact discovery

  within the existing deadlines. Biogen has generally failed to respond to deposition notices or

  requests, and generally obstructed the goal of timely completion. In part, Biogen asserts that the

  Court’s schedule cannot be met, and that the delays are needed to allow deposition coordination

  with the defendants in the Delaware actions involving some of the same patents. The Court has

  previously repeatedly rejected Biogen’s requests for coordination.



                                                  5
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 6 of 11 PageID #: 1585



             After filing its complaint, Biogen sought a stay of this action or, in the alternative,

  requested that the Court order Mylan to coordinate discovery with the Delaware action. Mylan

  opposed both motions. During the initial scheduling conference and a later status conference,

  this Court denied Biogen’s motion to stay and denied Biogen’s motion to coordinate to the extent

  coordination would cause a conflict with this Court’s Scheduling Order. Tr. at 19:18-20:1, Jan.

  22, 2018 (“Biogen’s motion [requesting] a stay in this action [is denied] and to the extent Biogen

  is seeking to coordinate discovery and claim construction with the Delaware actions, the Court’s

  ruling is to deny that request to the extent it conflicts with the schedule that’s been entered in this

  case.”).

             Notwithstanding the prior decision of the Court, and the actions of Biogen, Mylan has

  proposed a compromise. Mylan has agreed to Biogen’s request to depose the named inventors on

  the patents-in-suit outside of the period set for fact discovery, on certain dates in November

  2018, if the parties and the Court agree that Mylan may seek any additional discovery related to

  or arising from those depositions if needed, if Biogen agrees to produce all of its witnesses by the

  end of November, and the parties agree to, and if the Court approves, a modest extension of the

  expert discovery deadlines. See Exhibit B (10/10/2018 Greb to Sukduang).

             Mylan does not object to the Delaware defendants attending the inventor depositions on

  the dates identified by Biogen and has offered to coordinate to the extent that the Delaware

  defendants are willing to do so, the parties are able to cooperate, and the depositions proceed on

  the November dates. Id. However, the Delaware defendants have indicated they are not willing

  to proceed with depositions until January 2019 at the earliest, well past the fact discovery period

  set in this case.    See Exhibit C (10/10/2018 McNair to Sukduang). The Delaware defendants




                                                    6
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 7 of 11 PageID #: 1586



  have also stated that Biogen has not previously raised coordination with them or with the

  Delaware Court. Id. Given this, it appears that coordination may not be possible.

         Mylan received Biogen’s letter dated 10/12/2018, attached as Exhibit D, at 12:50 pm

  EST. Mylan plans to take the depositions of the inventors on the offered November 2018 dates.

  Mylan will review Biogen’s letter and respond.

         Mylan has requested that Biogen provide or identify in its production any agreements it

  has with inventors on the patents-in-suit requiring their cooperation in litigation. As of this time,

  Biogen has not responded.

         Additionally, Mylan respectfully requests discussion at the status conference of

  deposition dates for the other fact depositions that Mylan has noticed. Those depositions include

  a 30(b)(6) deposition of Biogen, and the depositions of Carmen Bozic, Cara Lansden, Tammy

  Sarnelli, and Katherine Dawson.       Several of these fact witnesses may be former Biogen

  employees. Mylan requested that Biogen inform Mylan whether Biogen will be producing these

  witnesses for deposition or whether Mylan will need to issue subpoenas. Having not heard from

  Biogen, Mylan has issued subpoenas to Cara Lansden and Tammy Sarnelli. Mylan is awaiting

  dates from Biogen for Katherine Dawson, Carmen Bozic, and any 30(b)(6) designees.

         Also, Mylan respectfully requests discussion of the expiration date(s) for several of the

  patents-in-suit. The ’393 patent has expired. It is Mylan’s position that this patent should be

  dismissed from this case. Also, Biogen previously applied for regulatory patent term extension

  (“PTE”) on the ’376, ’999, ’001, and ’840 patents. Under the relevant statutes, PTE can

  ultimately be applied to only one of those four patents. Biogen must elect which patent it will

  apply PTE to by no later than October 26, 2018. On or before that date Biogen is required to

  inform the U.S. Patent and Trademark Office of its election. The other three patents that Biogen



                                                   7
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 8 of 11 PageID #: 1587



  does not elect will then expire prior to the expiration of the 30-month regulatory stay of approval

  of Mylan’s ANDA at issue in this case. It is therefore Mylan’s position that the patents to which

  PTE is not applied should be dismissed from this case. Dismissing four patents that are either

  already expired or will expire before the 30-month stay runs its course will significantly

  streamline the future conduct of this case, and the associated burden on the Court and the parties.




                                                   8
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 9 of 11 PageID #: 1588



  October 12, 2018                          October 12, 2018

  By: /s/ James F. Companion                By:    /s/ Gordon H. Copland
     James F. Companion (#790)                    Gordon H. Copland
     jfc@schraderlaw.com                          gordon.copland@steptoe-johnson.com
     Travis L. Zeik (#11353)                      William J. O’Brien
     tlz@schraderlaw.com                          william.obrien@steptoe-johnson.com
     SCHRADER COMPANION DUFF &                    STEPTOE & JOHNSON PLLC
     LAW, PLLC                                    400 White Oaks Boulevard
     401 Main Street                              Bridgeport, WV 26330
     Wheeling, WV 26003                           Phone: (304) 933-8000
     Phone: (304) 233-3390
                                            Attorneys for Defendant
  Attorneys for Plaintiffs                  MYLAN PHARMACEUTICALS INC.
  BIOGEN INTERNATIONAL GmbH and
  BIOGEN MA INC.                            Of Counsel:

  Of Counsel:                               Shannon M. Bloodworth
                                            SBloodworth@perkinscoie.com
  James B. Monroe                           Brandon M. White
  Li Feng                                   BMWhite@perkinscoie.com
  Sanya Sukduang                            PERKINS COIE LLP
  Andrew E. Renison                         700 Thirteenth Street, N.W., Suite 600
  FINNEGAN, HENDERSON, FARABOW,             Washington, D.C. 20005-3960
  GARRETT & DUNNER, L.L.P.                  Phone: 202.654.6200
  901 New York Avenue, N.W.                 Facsimile: (202) 654.6211
  Washington, DC 20001
  Phone: (202) 408-4000                     David L. Anstaett
  james.monroe@finnegan.com                 DAnstaett@perkinscoie.com
  li.feng@finnegan.com                      Emily J. Greb
  sanya.sukdunag@finnegan.com               EGreb@perkinscoie.com
  andrew.renison@fennigan.com               PERKINS COIE LLP
                                            1 East Main Street, Suite 201
                                            Madison, WI 53703
                                            Phone: (608) 663-7460

                                            Courtney M. Prochnow
                                            CProchnow@perkinscoie.com
                                            PERKINS COIE LLP
                                            1888 Century Park East, Suite 1700
                                            Los Angeles, CA 90067
                                            Phone: (310) 788-9900




                                        9
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 10 of 11 PageID #: 1589



                                   CERTIFICATE OF SERVICE

                  I hereby certify that on the 12th day of October 2018, I filed the foregoing “Joint

   Status Report” with the Clerk of the Court using the CM/ECF system of the Court which will

   cause notice thereof to be served on the following counsel of record via email:

      Andrew E. Renison                                  James F. Companion
      Andrew.renison@finnegan.com                        jfc@schraderlaw.com
      James B. Monroe                                    SCHRADER, BYRD &
      james.monroe@finnegan.com                          COMPANION, PLLC – WHEELING
      Li Feng                                            The Maxwell Centre, Suite 500
      li.feng@finnegan.com                               32 – 20th Street
      Sanya Sukduang                                     Wheeling, WV 26003
      sanya.sukduang@finnegan.com
      FINNEGAN, HENDERSON, FARABOW,
      GARRETT & DUNNER, LLP
      901 New York Ave., NW
      Washington, DC 20001

                                 Dated this 12th Day of October 2018.

                                                  /s/ Gordon H. Copland
                                                Gordon H. Copland, Esquire (WV Bar # 828)
                                                  gordon.copland@steptoe-johnson.com
                                                William J. O’Brien (WV Bar # 10549)
                                                  william.obrien@steptoe-johnson.com
                                                STEPTOE & JOHNSON PLLC
                                                400 White Oaks Blvd.
                                                Bridgeport, WV 26330
                                                Tel: (304) 933-8000
                                                Attorneys for Defendant




                                                  10
Case 1:17-cv-00116-IMK-JPM Document 142 Filed 10/12/18 Page 11 of 11 PageID #: 1590




                                        11
